Felton, J.
1. In the trial of a claim for compensation before the Industrial Board, where the evidence without dispute shows a - ceremonial marriage between the claimant and the deceased employee, nothing else appearing, the presumption is that a previous marriage between the claimant and another man had been dissolved by death or divorce.
2. The court did not err in refusing to set aside the award on the ground that it was obtained by fraud, for the reason that it was not such fraud as would authorize setting aside the award, the fraud being the failure of the claimant to divulge to the employer certain information coneerning the names and addresses of the relatives of the first husband, to enable the employer to ascertain that he was still alive. She owed the employer no duty to furnish information with which to defeat her claim. No good reason appears why the employer could not have earlier discovered that the first husband was alive, without the information alleged to have been withheld by the claimant. It did obtain the information without her help.
3. There is no provision of law authorizing the judge of the superior court to set aside an award of the Industrial Board on the ground of newly discovered evidence. Code, § 114-710. The court did not err in affirming the award, or in denying the motion to vacate the award.

Judgment affirmed.


Stephens, P. J., and Sutton, J., concur.